Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Whitham on 02/10/2021.

The application has been amended as follows: 
In the claims: 
Claim 1, line 4, before “phyllosilicate”, --nickel--has been inserted;  
Claim 1, line 5, before “collapsing”, --complete--has been inserted;  
Claim 1, line 5, before “phyllosilicate”, --nickel--has been inserted.
Claim 2 is cancelled. 
Claim 7,  line 10,  after “nanoparticles”, --wherein the catalytic nanoparticles comprises  an internal core of metallic nickel, and at least one external layer comprising Ni, Si, and O species which surrounds the internal core and lacks  nickel phyllosilicate layers due to complete collapsing of nickel phyllosilicate structure, and wherein the catalytic nanoparticles include both Ni metallic catalytic sites and acidic nickel-silicon catalytic 
Claim 16 and 17 are cancelled. 
Claim 18, line 1, “claim 16” has been replaced with --claim 7--. 
Claim 19, line 1, “claim 16” has been replaced with --claim 7--. 
Claim 20, line 1, “claim 16” has been replaced with --claim 7--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the applied closest prior art Chen et al. (A simple and convenient  approach for preparing core-shell-like silica@nickel species nanoparticles : highly efficient and stable catalyst for the dehydrogenation of 1,2-cyclohexanediol to catechol, Dalton Trans., 2015 vol. 44, page 1023-1038)  disclosed catalyst having external layer of nickel phyllosilicates.   Another  applied prior art Zhang et al. (CN105964261) teaches a catalyst  comprising nickel nanoparticles having a layer of stable nickel phyllosilicate.   
Newly identified reference Ma (A nickel-phyllosilicate core–echinus catalyst via a green and base additive free hydrothermal approach for hydrogenation reactions, Chem. Commun., 2017,53, 10358-10361) discloses nickel-phyllosilicate core on the external and internal surface of zeolite as catalyst.    Li (Sintering resistant Ni nanoparticles exclusively confined within SiO2 nanotubes for CH4 dry reforming, Catal. Sci. Technol., 2018,8, 3363-3371) discloses  nickel nanoparticles being confined with SiO2 nanotube as dry reforming catalyst . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure has been cited onto PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/JUN LI/Primary Examiner, Art Unit 1796